     Case 3:19-cr-00606-L Document 17 Filed 12/12/19                  Page 1 of 4 PageID 37


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §    Criminal No. 3:19-CR-606-L
                                                  §
JOHN RUTLEDGE                                     §

                         CRIMINAL TRIAL SCHEDULING ORDER

       Motion Deadline: December 20, 2019, at 4:00 p.m.

       Motion Response Deadline: January 3, 2020, at 4:00 p.m.

       Replies: No replies to any motion may be filed without leave of court.

       Trial Setting: January 28, 2020, at 9:00 a.m.

Counsel and their staffs are directed to read this order before contacting the court for
information. This order contains basic information that addresses many of the inquiries
received by the court. Questions concerning this order may be addressed to the courtroom
deputy (214) 753-2368.

The court’s response-to-motion deadline is the date listed only if the motion is filed on the
motion deadline; otherwise, the response should be filed in accordance with the court’s Local
Rules of Criminal Procedure.

                                        Application of Rules

1.     The parties shall comply with the Federal Rules of Criminal Procedure and the local criminal
       rules of this court. If the court, by order entered in this case, has modified the application of
       a Federal Rule of Criminal Procedure or a local criminal rule, the court’s order governs.

                                 Pretrial Motions and Plea Papers

2.     Pursuant to Fed. R. Crim. P. 12(c), all pretrial motions, notices, requests, and demands shall
       be filed no later than the motion deadline set forth above. Motion practice is governed by
       LCrR 47.1 and 47.2. The court will not conduct a hearing on a motion unless a hearing is
       required by law or by rule.




CRIMINAL TRIAL SCHEDULING ORDER - Page 1
     Case 3:19-cr-00606-L Document 17 Filed 12/12/19                   Page 2 of 4 PageID 38


       Both the Government and Defense, often file “form” motions and “form” responses. This
       practice is not acceptable to the court. The court will not entertain “form” motions or “form”
       responses. The motions must be tailored to the specific facts and issues in the case. The
       motion and response must fully engage the issues raised by the case.

3.     Motions in limine must not be filed as a matter of course and, if filed, must be limited to
       matters that meet the following requirements: (1) the matter cannot adequately be raised by
       trial objection without prejudice to the moving party and (2) the prejudice of mentioning the
       matter in the presence of the jury cannot be cured by an instruction from the court. Motions
       in limine must include neither “standard” or “boilerplate” requests not tailored to a case-
       specific matter, nor issues presented in order to obtain substantive rulings that should have
       been requested in advance of trial by appropriate motion. Motions in limine must be filed
       at least 21 days before the trial setting unless counsel, in the exercise of reasonable diligence,
       could not have known of the basis for the motion as of the motion deadline. If that narrow
       requirement is met, a motion in limine may be filed after the motion deadline, but it must
       include as the first section of the motion a detailed explanation of why counsel, in the
       exercise of reasonable diligence, could not have known of the basis for the motion as of the
       motion deadline.

       In filing a motion in limine, a party is to file one motion with subparts relating to each matter
       that the party wants excluded or kept from the jury. A party is not to file a separate motion
       regarding each matter that such party wants the court to exclude or not mention before the
       jury.

4.     Plea agreements and factual resumes must be submitted to the court by 12:00 p.m. on
       Wednesday before the criminal docket or the trial setting. If these documents are not
       submitted by this deadline, the case will not be on the court’s docket.

                       Trial Setting, Continuances, and Pretrial Conference

5.     This case is set for trial on the date set forth above. When the term “trial setting” is used in
       this order, it means that date.

6.     If the trial setting is continued, the parties’ obligations to comply with unexpired deadlines
       governed by the date of the trial setting are extended so that they are governed by the date
       of the new trial setting. Unless the court orders otherwise, the continuance of a trial setting
       does not extend the motion deadline or any expired deadlines.

7.     If the court determines that a pretrial conference should be conducted before the date of the
       trial setting, it will notify counsel; otherwise, the court will conduct a pretrial conference on
       the date of the trial setting, prior to jury selection.




CRIMINAL TRIAL SCHEDULING ORDER - Page 2
      Case 3:19-cr-00606-L Document 17 Filed 12/12/19                  Page 3 of 4 PageID 39


8.      Counsel should be mindful that a last-minute trial cancellation inconveniences all the citizens
        who have come to serve as jurors and wastes taxpayer money. To avoid such a cancellation,
        counsel should complete plea negotiations well in advance of the date scheduled for trial.
        Additionally, counsel for the defendant must ensure that the defendant has appropriate court
        attire to wear on the day of trial. If the defendant is incarcerated, defense counsel must
        ensure that appropriate court attire is either transported with the defendant from the prison
        facility or that such attire is made available to the defendant at the Marshals Service office
        shortly after the defendant arrives at the courthouse.

9.      When a case is continued, a party may not file additional motions unless leave of the court
        is granted to do so, or the amended scheduling order sets a new date for the filing of motions.

10.     Any person appearing in court must be properly attired. It is counsel’s duty to ensure that
        all persons appearing on behalf of or in connection with their client are appropriately
        attired and informed of this court rule. The court does not permit T-shirts, shorts of any
        kind, flip-flops, halter or tank tops, jogging or exercise attire, or sagging pants or jeans
        to be worn in the courtroom by any person. No person appearing in the courtroom,
        whether participant or spectator, may chew gum. Persons in violation of these rules will
        not be permitted in the courtroom.

                               Trial Materials and Pretrial Disclosures

11.     The parties must comply with LCrR 16.1(a) at least 21 days before the trial setting. The
        parties must comply with LCrR 16.1(b) at least 21 days before the trial setting.

12.     Witness lists and exhibit lists must be prepared as separate documents. Exhibit lists must
        contain a brief description (e.g., lab report) of each exhibit, and must separately list each
        exhibit by the number that will be used at trial. Witness lists must separately list each
        witness and must separately identify expert witnesses.

13.     Any exhibit that a party seeks to introduce must be properly marked, and copies of any such
        exhibit must be available to opposing counsel and the court. The original shall be provided
        to the court reporter. The court reporter will not mark exhibits for counsel, and the court will
        not permit the removal of attachments of one document to be used as exhibits during the
        course of a trial and other proceeding. If this procedure is not followed, the document will
        not be admitted into evidence.

14.     Counsel must submit proposed voir dire questions, if any, at least 21 days before the trial
        setting. The court will conduct the principal voir dire. Unless counsel are otherwise notified,
        the court will permit one attorney per side to ask follow-up questions (a time limit of twenty
        minutes is usually imposed).




CRIMINAL TRIAL SCHEDULING ORDER - Page 3
      Case 3:19-cr-00606-L Document 17 Filed 12/12/19                  Page 4 of 4 PageID 40


15.     Objections to a party’s exhibits must be specific and filed at least 14 days before the trial
        setting. Any response to a party’s objections must be filed at least seven days before the trial
        setting. Further, the parties must meet, confer, and provide to the court in writing at
        least seven days prior to the trial setting, a list of all exhibits to which no objection is
        made as to admissibility.

16.     Counsel must submit requested jury instructions, in accordance with LCrR 30.1, at least 21
        days before the trial setting.

17.     The Government must inform the defense of the general nature of any evidence it intends to
        introduce pursuant to Federal Rule of Evidence 404(b) at least 21 days before the trial
        setting.

                                      Presentation of Evidence

18.     Unless leave of court is obtained, the court will limit the examination of each witness to
        direct examination, cross-examination, redirect examination, and recross-examination. In
        cases where the court deems it appropriate, the court will impose time limits on the
        presentation of evidence.

19.     The court permits the use of summary witnesses to summarize voluminous writings,
        recordings, or photographs, as permitted by Fed. R. Evid. 1006. Except in extraordinary
        cases—such as those that are unusually complex or lengthy—the court does not permit
        witnesses to summarize non-documentary evidence or to summarize the evidence that a party
        contends relates to particular counts charged in the indictment or to its theories of the case.

                              Trial Schedule and Conduct of Counsel

20.     The court’s normal working hours during trial are 9:00 a.m. to 6:00 p.m., Monday through
        Friday. The court , however, usually reserves Monday afternoons for its biweekly criminal
        docket.

21.     The conduct of counsel at trial is governed by LCrR 57.4. Unless counsel are already
        familiar with the content of this rule, they must read it prior to commencement of the trial.

        It is so ordered this 12th day of December, 2019.




                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge


CRIMINAL TRIAL SCHEDULING ORDER - Page 4
